14‐4656‐cr 
     United States v. Clark et al. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 25th day of October, two thousand sixteen. 
 4    
 5           PRESENT:  PIERRE N. LEVAL,   
 6                            RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                            EDWARD R. KORMAN, 
 9                                    District Judge.*          
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11   UNITED STATES OF AMERICA, 
12            
13                                             Appellee, 
14                                                                             Nos. 14‐4656‐cr(L), 
15                                    v.                                       15‐238‐cr(CON),   
16                                                                             15‐660‐cr(CON),         
17   VINCENT CLARK, RICHARD ANDERSON, PHILIP                                   15‐924‐cr(CON) 
18   BRYANT, ROBERT SANTOS,   
19                                             Defendants‐Appellants.** 
20   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21    


     * Judge Edward R. Korman, of the United States District Court for the Eastern 
     District of New York, sitting by designation. 
     ** The Clerk of Court is directed to amend the case caption as set forth above. 
                                                          1
 1   FOR DEFENDANTS‐APPELLANTS:                    JOHN MERINGOLO, Meringolo Law, 
 2                                                 New York, NY, for 
 3                                                 Defendant‐Appellant Richard Anderson; 
 4    
 5                                                 DAVID A. MORAGHAN, Smith, Keefe, 
 6                                                 Moraghan & Waterfall, Torrington, 
 7                                                 CT, for Defendant‐Appellant Philip 
 8                                                 Bryant; 
 9    
10                                                 Vito Castignoli, Milford, CT, for 
11                                                 Defendant‐Appellant Vincent Clark; 
12    
13                                                 RICHARD A. REEVE (Allison M. Near, 
14                                                 on the brief), Sheehan, Reeve & Near, 
15                                                 New Haven, CT, for 
16                                                 Defendant‐Appellant Robert Santos. 
17
18   FOR APPELLEE:                                 MARC H. SILVERMAN (Sandra S. 
19                                                 Glover, on the brief), Assistant United 
20                                                 States Attorneys, for Deirdre M. Daly, 
21                                                 United States Attorney for the 
22                                                 District of Connecticut, New Haven, 
23                                                 CT. 
24          
25         Appeals from judgments of the United States District Court for the District 

26   of Connecticut (Ellen Bree Burns, Judge). 

27         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

28   ADJUDGED, AND DECREED that the judgments of conviction with respect to 

29   defendants‐appellants Richard Anderson, Philip Bryant, and Robert Santos are 

30   AFFIRMED; the Anders motion with respect to defendant‐appellant Vincent 

31   Clark is GRANTED; the Government’s motion to dismiss with respect to the 

32   appeal of Clark’s terms of imprisonment and supervised release is GRANTED; 


                                               2
 1   and the Government’s motion to dismiss with respect to the appeal of Clark’s 

 2   special assessment is construed as a motion for summary affirmance and is 

 3   GRANTED. 

 4         Defendants Anderson, Bryant, Clark, and Santos appeal judgments of the 

 5   District  Court  (Burns,  J.)  following  their  convictions  of  narcotics  offenses  in 

 6   violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and 846.    We assume 

 7   the parties’ familiarity with the facts and record of the prior proceedings, to which 

 8   we refer only as necessary to explain our decision. 

 9         First, Anderson challenges the District Court’s conduct during trial, 

10   alleging among other things that its failure to rule on evidentiary objections 

11   deprived him of a fair trial.    We disagree because Anderson has not 

12   demonstrated any prejudice resulting from the District Court’s alleged errors. 

13         Bryant, Anderson, and Santos also challenge evidentiary rulings made by 

14   the District Court.    None of the rulings were “manifestly erroneous,” nor, in any 

15   event, did any of the evidence admitted as a result of the challenged rulings 

16   “affect[] [the defendants’] substantial rights.”    United States v. Lee, —F.3d —, 

17   2016 WL 4173425, at *12 (2d Cir. Aug. 8, 2016) (quotation marks omitted).     

18         Bryant separately contends that the evidence showed multiple conspiracies 

19   among Kevin Wilson and the defendants‐appellants, not the single conspiracy 

                                                 3
 1   alleged in the indictment.    Bryant’s argument lacks merit.    A rational jury could 

 2   find that “each alleged member agreed to participate in what he knew to be a 

 3   collective venture directed toward a common goal.”    United States v. Sureff, 15 

 4   F.3d 225, 229 (2d Cir. 1994) (quoting United States v. Maldonado‐Rivera, 922 F.2d 

 5   934, 963 (2d Cir. 1990)).     

 6          We next address Santos’s argument that he never reached a “meeting of the 

 7   minds” with Wilson regarding narcotics distribution because he intended to rob 

 8   Wilson all along, and that the District Court should have provided a jury 

 9   instruction on this defense.    The District Court adequately instructed the jury on 

10   the meeting‐of‐the‐minds requirement, and Santos was permitted to (and did) 

11   make this argument to the jury in any event.    See United States v. Rowland, 826 

12   F.3d 100, 115–16 (2d Cir. 2016); United States v. Vasquez, 82 F.3d 574, 577–78 (2d 

13   Cir. 1996).    For similar reasons, we reject Santos’s challenge to the District 

14   Court’s buyer‐seller instruction.    See United States v. Coplan, 703 F.3d 46, 87 (2d 

15   Cir. 2012).     

16          Anderson, Bryant, and Santos all challenge aspects of their sentences.    All 

17   of their contentions lack merit.    Contrary to Bryant’s assertions, the District 

18   Court had ample support in the record, including acquitted conduct, to find that 

19   Bryant distributed 196 to 280 grams of cocaine base.    United States v. Vaughn, 

                                                4
 1   430 F.3d 518, 526 (2d Cir. 2005).    Santos’s argument that his prior conviction 

 2   should have been submitted to the jury is foreclosed by Almendarez‐Torres v. 

 3   United States, 523 U.S. 224, 247 (1998).    And the District Court properly 

 4   determined, based on facts confirmed by Anderson during his plea colloquy in 

 5   state court, that his 2004 conviction qualified as a “controlled substance offense” 

 6   under § 4B1.2(b) of the Sentencing Guidelines.    See United States v. Savage, 542 

 7   F.3d 959, 966 (2d Cir. 2008); cf. United States v. Moreno, 821 F.3d 223, 228–29 (2d 

 8   Cir. 2016).    In light of the parties’ arguments after briefing, we also conclude that 

 9   the District Court’s determination was consistent with Mathis v. United States, 

10   136 S. Ct. 2243 (2016). 

11         Finally, we address Clark’s appeal.    Clark pleaded guilty and agreed not 

12   to challenge any sentence that did not exceed 175 months’ imprisonment, a 

13   five‐year term of supervised release, and a $10 million fine.    Clark now appeals 

14   his sentence, which fell within the range set forth in the plea agreement, with the 

15   addition of a $100 mandatory special assessment.    Counsel for Clark has filed an 

16   Anders brief and a simultaneous motion to withdraw as counsel, and the 

17   Government has filed a motion to dismiss Clark’s appeal.    Upon due 

18   consideration, the Anders motion is granted.    See United States v. Gomez‐Perez, 

19   215 F.3d 315, 319, 321 (2d Cir. 2000).    We also grant the Government’s motion to 

                                                5
 1   dismiss Clark’s appeal with respect to Clark’s terms of imprisonment and 

 2   supervised release.    Because the special assessment is not mentioned in the 

3    appellate waiver provision of Clark’s plea agreement, he is not barred from

 4   challenging it on appeal.    See, e.g., United States v. Cunningham, 292 F.3d 115, 

 5   117 (2d Cir. 2002).    Nevertheless, any challenge to the special assessment lacks 

 6   merit.    See 18 U.S.C. § 3013. 

 7         We have considered all of the defendants’ remaining arguments and 

 8   conclude that they are without merit.    For the foregoing reasons, the judgments 

 9   of the District Court with respect to Anderson, Bryant, and Santos are 

10   AFFIRMED; the Anders motion with respect to Clark is GRANTED; the 

11   Government’s motion to dismiss with respect to the appeal of Clark’s terms of 

12   imprisonment and supervised release is GRANTED; and the Government’s 

13   motion to dismiss with respect to the appeal of Clark’s special assessment is 

14   construed as a motion for summary affirmance and is GRANTED. 

15                                          FOR THE COURT: 
16                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                               6